 



Exhibit 10.4
FIRST AMENDMENT TO
CHANGE IN CONTROL AGREEMENT
WHEREAS, effective March 1 2006 (“Effective Date”), Rurban Financial Corporation
(“RFC”), an Ohio business corporation having a principal place of business at
401 Clinton Street, Defiance, Ohio, and Duane L. Sinn, individually
(“Executive”) entered into a Change in Control Agreement (“Agreement”);
WHEREAS, RFC and the Executive (collectively, the “Parties”) want to amend the
Agreement to clarify certain of its provisions;
WHEREAS, the Agreement may be amended by mutual agreement of the Parties;
NOW, THEREFORE, effective March 1, 2006, the Parties agree to the following
amendments:

1.   Section 3(b) of the Agreement is amended to read, in its entirety, as
follows:

  (b)   Without the Executive’s specific written consent, a reassignment which
requires Executive to move his office more than fifty (50) miles from the
location of Executive’s principal place of business as existing on the first day
of the Protection Period or the last location to which the Executive, during the
Protection Period, has specifically consented in writing to be reassigned;

2.   Section 6 of the Agreement is amended to read, in its entirety, as follows:

     6. DEFINITION OF ANNUAL DIRECT SALARY. For purposes of this Agreement,
Annual Direct Salary shall be defined as the Executive’s annualized base salary
based on the highest base salary rate in effect for any pay period ending with
or within the 36-consecutive-calendar-month period ending on or immediately
before the date on which it is being calculated. Annual Direct Salary will be
determined without including any employee or fringe benefits, bonuses,
incentives or other compensation (other than base salary) paid or earned during
the calculation period.

3.   New Section 26 is added to the Agreement to read, in its entirety, as
follows:

     26. REGULATORY LIMITATIONS. Notwithstanding anything to the contrary
contained herein, the Executive acknowledges and agrees that any payments made
to the Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon compliance with the provisions of 12 U.S.C. § 1828(k) and
Part 359 of the FDIC’s regulations (12 C.F.R. Part 359), which provisions
contain certain prohibitions and limitations on the making of “golden parachute”
and certain indemnification payments by FDIC-insured institutions and their
holding companies. In the event any payments to the Executive pursuant to this
Agreement are prohibited or limited by the provisions of such statute and/or
regulation: (a) the Corporation will use its commercially reasonable efforts to
obtain the consent of the appropriate regulatory authorities to the payment by
the Corporation to the Executive of the maximum amount

 



--------------------------------------------------------------------------------



 



that is permitted (up to the amount payable under the terms of this Agreement);
and (b) the Executive shall be entitled to elect to receive benefits under
either (i) this Agreement (subject to the limitations described herein) or
(ii) any generally applicable Corporation severance pay and/or salary
continuation plan that may be in effect at the time of the Executive’s
termination.
     IN WITNESS WHEREOF, the Parties, hereto, intending to be legally bound
hereby, have caused this amendment to be duly executed in their respective names
and, in the case of the Corporation, by its authorized representatives on the
day and year above mentioned.

                  ATTEST       RURBAN FINANCIAL CORP.
 
                /s/ Valda L. Colbart       /s/ Kenneth A. Joyce          
 
                Date: 5/17/06       Date: 5/17/06
 
                WITNESS       EXECUTIVE
 
                /s/ Melanie Resendez       /s/ Duane L. Sinn                    
  Duane L. Sinn
 
                Date: 5/15/06       Date: 5/15/06

 